Opinion issued July 12, 2012.




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00070-CV
                                ____________

                         MICHAEL SERGES, Appellant

                                        V.

                      HARRIS COUNTY, TEXAS, Appellee


                     On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-13243


                          MEMORANDUM OPINION

      Appellant, Michael Serges, attempts to appeal from the trial court’s judgment

signed September 26, 2011. Because appellant’s notice of appeal was untimely

filed, we dismiss.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to 90 days after the date the judgment is signed if any party timely files a motion for

new trial, motion to modify the judgment, motion to reinstate, or, under certain

circumstances, a request for findings of fact and conclusions of law. See TEX. R.

APP. P. 26.1(a). We may extend the time to file the notice of appeal if, within 15

days after the deadline to file the notice of appeal, the party properly files a motion

for extension. See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of time is

necessarily implied when an appellant, acting in good faith, files a notice of appeal

beyond the time allowed by Rule 26.1, but within the 15-day extension period

provided by Rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).

      The record reflects that appellant timely filed a motion for new trial, which

extended the deadline for appellant to file his notice of appeal to 90 days from the

date the judgment was signed, or Tuesday, December 27, 2011. See TEX. R. APP. P.

26.1(a). Appellant’s notice of appeal was not filed until Friday, January 20, 2012.

Appellant did not file a motion to extend time to file his notice of appeal and did not

file his notice of appeal within the Verburgt period. See TEX. R. APP. P. 26.3;

Verburgt, 959 S.W.2d at 617.

                                          2
        Appellant’s notice of appeal was untimely filed. Without a timely filed

notice of appeal, this Court lacks jurisdiction over the appeal. See TEX. R. APP. P.

25.1.

        On May 2, 2012, we notified appellant that his appeal was subject to

dismissal for want of jurisdiction unless, by May 14, 2012, he filed a response

showing grounds for continuing the appeal. Appellant did not file a response.

        Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         3